Citation Nr: 0722930	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-15 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for fatigue.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to May 
1968.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2006, the Board remanded the above issues for 
further development.  Substantial compliance having been 
completed, the case has been returned to the Board.


FINDINGS OF FACT

1.  A continuing stomach disorder was not demonstrated in 
service, was first manifest many years following service, and 
has not been etiologically linked to the veteran's military 
service.

2.  Continuing fatigue was not demonstrated during service, 
was first manifest many years following service, and has not 
been etiologically linked to the veteran's military service.


CONCLUSIONS OF LAW

1.  A chronic stomach disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Fatigue was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in November 2001, which is before initial 
consideration of the claims, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claims for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claims, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
records, VA treatment records, and service medical records.  
A VA examination was provided in connection with these 
claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has a stomach disorder and 
fatigue as a result of his active military service with the 
United States Army.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Stomach disorder

The veteran has presented competent medical evidence showing 
a current diagnosis of gastroesophageal reflux; therefore, 
the only remaining question is whether or not this is related 
to his active military service.  

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding a chronic 
stomach disorder was incurred in or aggravated by the 
veteran's active service.  The veteran's service medical 
records do show a diagnosis of gastroenteritis in September 
1966; however, they do not show any chronic or continuing 
stomach disorder.  The Board notes that there is no 
separation examination of record.  An August 1966 clinical 
examination revealed a normal abdomen and viscera, and 
reported no defects.  At that time, the veteran reported that 
he did not have, nor had he had, any stomach trouble or 
frequent indigestion.  

At a dental examination in December 1968, seven months after 
the veteran's release from active duty, he reported that he 
did not have a stomach condition and had not been treated for 
one.  Post service treatment records do not show that 
gastroesophageal reflux, or any stomach disorder, is related 
to the veteran's active military service.  There is no 
competent medical evidence of record linking a stomach 
disorder to the veteran's service.  

The veteran was given a VA examination in February 2006.  At 
that examination, the veteran reported bouts of esophageal 
reflux three times a day.  After a review of the veteran's 
clinical history and claims file, the examiner determined the 
veteran had gastroesophageal reflux, but that it was not 
related to his military service history.  Instead, the 
examiner concluded that the veteran's history of drinking 
coffee and alcohol since the age of 17 most likely caused the 
veteran's esophageal reflux.  It was noted that the examiner 
could not find any obvious connection between the veteran's 
military service and his gastroesophageal reflux.  

The first showing of any chronic stomach disorder was a 
diagnosis of gastroesophageal reflux disease by a private 
physician in July 1998.  This is many years after the 
veteran's military service, and evidence against a claim for 
service connection for a stomach disorder.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service). 

The veteran has stated that his stomach disorder began in 
service.  The Board does not doubt the sincerity of the 
veteran's belief that he developed gastroesophageal reflux as 
a result of his service.  The veteran could render an opinion 
as to having stomach cramps, or any other common symptom of a 
stomach disorder, while he was in service.  However, as a lay 
person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Moreover, as noted above, the only 
medical evidence on file is against the claim.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service chronic stomach disorder, 
continuity of symptomatology associated with stomach 
disorder, and a nexus between the post service diagnosis of 
gastroesophageal reflux and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.

B. Fatigue

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that fatigue was 
incurred in or aggravated by the veteran's active military 
service.  Service medical records are devoid of any treatment 
for, or diagnosis of, fatigue.  The Board notes that there is 
no separation examination of record.  Post service treatment 
records do not show that fatigue is related to the veteran's 
active military service.  

The veteran was given a VA examination in February 2006.  At 
that examination, the veteran reported that fatigue only 
occurs when he does not get any sleep due to his bipolar 
disorder, and that when he does get sleep, the fatigue goes 
away.  The veteran also stated that his gastroesophageal 
reflux does not affect his sleeping pattern or fatigue, but 
bipolar disorder does.  After a review of the veteran's 
clinical history and claims file, the examiner determined 
that the veteran's clinical history of fatigue was due to the 
mania aspect of his bipolar disorder.  The Board's January 
2006 decision denied service connection for bipolar disorder.  

There is no competent medical evidence of record linking 
fatigue to the veteran's service.  The first complaint of 
fatigue is in the veteran's current claim for benefits, which 
is years after his military service.  This is evidence 
against the veteran's claim.  See Maxson, supra. 

The veteran has asserted that his fatigue began in service.  
The veteran could render an opinion as to being tired while 
he was in service.  However, as a lay person without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or the 
origins of a specific disability.  See Bostain, 11 Vet. App. 
at 127 (citing Espiritu, 2 Vet. App. at 494); see also 
Routen, 10 Vet. App. at 186 ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Moreover, as noted above, the competent medical evidence on 
file is against the claim.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service fatigue, continuity of 
symptomatology associated with fatigue, and a nexus between 
the post service diagnosis of clinical history of fatigue and 
service.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for fatigue is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


